Title: To Thomas Jefferson from Charles Burrall, 8 June 1805
From: Burrall, Charles
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore June 8th. 1805
                  
                  I have the honor to acknowledge the receipt of your note of the 6th Inst: The letter it enclosed was for Messrs Keller & Forman; merchants in this City; to whom I delivered it immediately on receipt of the same.—They inform’d me that your former letter was by them received and that they had omitted to answer it.— 
                  I am Sir with great respect your humble Servant
                  
                     Chas: Burrall 
                     
                  
               